PER CURIAM.
We treat appellee’s “acknowledgment of controlling case” as a concession of error, which we find to be well taken. On the authority of the Department of Revenue ex rel. Sherman v. Daly, 74 So.3d 165 (Fla. 1st DCA 2011), the final administrative support order being appealed herein is reversed, and the matter is remanded to the Division of Administrative Hearings for further proceedings. In light of this disposition, appellant’s pending motion to strike is denied as moot.
PADOVANO, ROBERTS, and SWANSON, JJ., concur.